Citation Nr: 1342427	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  13-07 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for type II diabetes. 

2.  Entitlement to service connection for erectile dysfunction secondary to type II diabetes. 

3.  Entitlement to service connection for right upper extremity peripheral neuropathy secondary to diabetes.

4.  Entitlement to service connection for left upper extremity peripheral neuropathy secondary to diabetes.

5.  Entitlement to service connection for right lower extremity peripheral neuropathy secondary to diabetes.

6.  Entitlement to service connection for left lower extremity peripheral neuropathy secondary to diabetes.

7.  Entitlement to service connection for broken bones of the right foot secondary to type II diabetes.

8.  Entitlement to service connection for broken bones of the left foot secondary to type II diabetes.

9.  Entitlement to service connection for retinopathy secondary to type II diabetes.

10.  Whether new and material evidence has been submitted to reopen a claim for service connection for back strain. 


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to March 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2010 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The September 2010 rating decision denied service connection for type II diabetes and denied secondary service connection for erectile dysfunction, peripheral neuropathy, broken bones of the right and left feet, and retinopathy.  It also denied entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran did not submit a notice of disagreement (NOD) as to the TDIU denial, so that issue is not before the Board.  See 38 C.F.R. § 20.200.  

In addition to the paper claims file, the Veteran's virtual file contains additional treatment records that the Board has reviewed and considered.

The issue of whether new and material evidence has been submitted to reopen a claim for service connection for back strain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not serve on active duty for 90 days or more, and therefore service connection cannot be granted on a presumptive basis; the preponderance of the competent evidence is against a finding that type II diabetes is related to service, to include his reported in-service herbicide exposure. 

2.  The preponderance of the evidence shows that the Veteran's erectile dysfunction, peripheral neuropathy, broken bones of the left or right foot or retinopathy were not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to his reported herbicide exposure.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for type II diabetes have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for erectile dysfunction secondary to type II diabetes have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection for right upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

4.  The criteria for service connection for left upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

5.  The criteria for service connection for right lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

6.  The criteria for service connection for left lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

7.  The criteria for service connection for broken bones of the right foot have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

8.  The criteria for service connection for broken bones of the left foot have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

9.  The criteria for service connection for retinopathy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

January 2010, July 2010, August 2010, and October 2012 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  These letters also notified the Veteran of regulations pertinent to the establishment of effective dates and of the disability ratings.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Although corrective notice was sent for erectile dysfunction, peripheral neuropathy, retinopathy, and broken bones of the left and right feet after the claims were initially adjudicated by the RO, the claims were subsequently readjudicated, most recently in a March 2013 statement of the case (SOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield, 444 F.3d at 1333-34.

VA has also satisfied its duty to assist the Veteran in the development of his claims.  VA's duty to assist includes assisting the claimant in the procurement of service records and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records and post-service VA treatment records have been obtained, and the Veteran did not identify any private treatment records pertinent to the appeal.  The Veteran's Social Security Administration (SSA) disability determination and the records considered in that determination were initially obtained in November 2008.  In February 2010, the SSA confirmed that there were no updated medical records to send to the RO.  

VA also has a duty to provide the claimant with a VA examination when such medical information is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability, (2) evidence establishing that an injury or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or another service connected disability; but (4) insufficient competent medical evidence on file to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Here, the Veteran's service records contain no indication that the Veteran was ever exposed to herbicides and the Veteran is not competent to report that he was exposed to an "herbicide agent" as defined in 38 C.F.R. § 3.307(a)(6)(i) (2,4-D; 2,4,5-T and its contaminant TDDD; cacodylic acid; and picloraman).  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009); Dingess/Hartman, 19 Vet. App. at 486.  

II. Analysis

The Veteran seeks service connection for type II diabetes, which he claims resulted from his 1971 exposure to herbicides while stationed in San Diego, California.  He claims secondary service connection for eight additional disabilities, asserting that they were caused by or aggravated by his diabetes. 

a. Service Connection for Type II Diabetes

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without (1) evidence of a current disability; (2) evidence of an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by: (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease; or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to establishing service connection on the basis of continuity of symptomatology in lieu of a medical nexus opinion is limited to disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The presumption of service connection for chronic diseases is only applicable to Veterans who have completed 90 days or more of active, continuous service within or extending into or beyond a war period.  38 C.F.R. § 3.307(a)(1).  

Service connection may be presumed for diabetes as a residual of herbicide exposure by the showing of two elements:  

First, a veteran must show that he served in the Republic of Vietnam during the Vietnam Era or in Korea between April 1, 1968 and August 31, 1971 (in certain, specified, units near the Korean Demilitarized Zone (DMZ)).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii); 76 Fed. Reg. 4245-01 (Jan. 25, 2011).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam, that is, within the land borders, including the inland waters, of Vietnam.  38 C.F.R. § 307(a)(6)(iii); Haas v. Peake, 525 F. 3d 1168, 1193-95 (Fed. Cir. 2008).  

Second, the veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  

The presumption of service connection for diseases associated with exposure to certain herbicide agents is likewise limited to Veterans who have completed 90 days or more of active, continuous service within or extending into or beyond a war period.  38 C.F.R. § 3.307(a)(1).  

The Veteran's service treatment records do not indicate any treatment for, or diagnoses related to, any form of diabetes.  In March 1971, the Veteran was medically discharged for a back condition, which a Medical Board determined to have pre-existed service.  The March 1971 Medical Board Report did not reference any finding or diagnosis of type II diabetes.     

The Veteran was first diagnosed with diabetes in 2001, approximately 30 years after service.  VA treatment records reflect that the Veteran has received treatment for diabetes since 2001.  

The Veteran has not claimed that his diabetes had its onset in service.  The medical evidence of record shows that the Veteran did not have diabetes on separation from service, but rather that diabetes developed approximately 30 years after service.  See 38 C.F.R. § 3.303.  

In the Veteran's January 2010 statement, he contended that he was exposed to Agent Orange in 1971 while in training in San Diego, California.  He asserted that he unloaded gear and vehicles brought back from Vietnam that were covered in soil that had been sprayed with Agent Orange.  In his March 2013 Appeal, the Veteran further stated that he unloaded the trucks without any gloves or mask, and was exposed to barrels that were contaminated with Agent Orange.     

The record reflects that the Veteran served on active duty for one month and eleven days.  While the evidence of record shows that the Veteran has type II diabetes, which is one of the specific diseases listed in 38 C.F.R. § 3.309(e), he did not serve on active duty for 90 days, so herbicide exposure may not be presumed on that basis.  See 38 C.F.R. § 3.307(a)(1).  Further, even if the Veteran had served for 90 days or more, the evidence of record confirms that he did not serve in Vietnam, and therefore the presumption would still be inapplicable.  And while the Veteran has asserted that he was secondarily exposed to herbicides by handling contaminated vehicles and gear, there is no statutory or regulatory presumption of herbicide exposure based on working with contaminated equipment.

The presumption of service connection for chronic diseases is likewise inapplicable.  Although type II diabetes is recognized as chronic under 38 C.F.R. § 3.309(a), the Veteran did not serve on active duty for 90 days.  Therefore, the presumption of service connection for chronic diseases cannot be applied in this case.  See 38 C.F.R. § 3.307(a)(1). 

However, the lack of entitlement to presumptive service connection does not preclude a claimant from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Veteran has asserted that he was exposed to herbicides in San Diego while unloading contaminated gear and vehicles, but he has not provided any evidence of actual exposure.  In Bardwell v. Shinseki, 24 Vet. App. 36 (2010), the Court held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  As such, the Veteran's bare assertions of herbicide exposure are not competent because they are not accompanied by any other evidence of exposure.   

In response to a query from the RO as to whether the Veteran could have been exposed to herbicides during naval service offshore from Vietnam, the Joint Services Records Research Center (JSRRC) responded in May 2009 that there was no evidence of Navy or Coast Guard ships transporting tactical herbicides from the United States to the Republic of Vietnam, or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, JSRRC could not verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  

The preponderance of the evidence is against a finding that the Veteran was exposed to herbicides while on active duty in San Diego, California, as he has provided no indication that he is competent to identify or distinguish the herbicides listed in 38 C.F.R. § 3.307(a)(6); see also Bardwell, supra.  

Given that the in-service element is not met, there is no need to discuss the nexus element of the Veteran's service connection claim for type II diabetes.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for type II diabetes is not warranted.  

In addition, there is no competent lay or medical evidence indicating that the Veteran's erectile dysfunction, peripheral neuropathy, broken bones of the left or right foot or retinopathy had their onset in service or are otherwise directly related to service.  Thus, the Board finds that the preponderance of the evidence is against a finding of direct service connection for these disabilities.  

b. Secondary Service Connection for Erectile Dysfunction, Peripheral Neuropathy, Broken Bones of the Left and Right Feet, and Retinopathy

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder that is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

The Veteran contends that his erectile dysfunction, peripheral neuropathy, broken bones of the left and right feet, and retinopathy were caused by his diabetes.  The evidence does not show that the Veteran's diabetes is related to service.  Therefore, secondary service connection for the other disabilities cannot be established.  

There is also no evidence that the other disabilities were related to service.  The Veteran's service treatment records are negative for complaints, diagnoses, or treatment of erectile dysfunction, peripheral neuropathy, broken bones of the left and right feet, or retinopathy.  The Veteran has not provided any evidence suggesting that these disabilities were related to service, but only claimed service connection for them on a secondary basis.  Because the Veteran's diabetes is not service-connected, his secondary service connection claims also fail. 

The preponderance of the evidence is against the secondary service connection claims; there is no doubt to be resolved; and secondary service connection is not warranted for erectile dysfunction, peripheral neuropathy, broken bones of the left and right feet, and retinopathy. 





ORDER

Service connection for type II diabetes is denied. 

Service connection for erectile dysfunction secondary to type II diabetes is denied.  

Service connection for right upper extremity peripheral neuropathy secondary to diabetes is denied.

Service connection for left upper extremity peripheral neuropathy secondary to diabetes is denied.

Service connection for right lower extremity peripheral neuropathy secondary to diabetes is denied.

Service connection for left lower extremity peripheral neuropathy secondary to diabetes is denied.

Service connection for broken bones of the right foot secondary to type II diabetes is denied.

Service connection for broken bones of the left foot secondary to type II diabetes is denied.

Service connection for retinopathy secondary to type II diabetes is denied.


REMAND

In March 2008, the Veteran submitted a claim for service connection for a back injury.  The RO informed the Veteran that the claim had been previously adjudicated and the decision had become final because the Veteran had not submitted a timely NOD.  In response, the Veteran requested that his claim be treated as a claim to reopen for entitlement to service connection for a back injury.  In January 2009, the RO denied the Veteran's claim to reopen.  In a November 2009 statement, the Veteran requested that the RO obtain and review his March 1971 Medical Board Report relating to his back conditions.  The Board accepts the Veteran's January 2009 statement as a Notice of Disagreement.  See 38 C.F.R. § 20.201 (2013).  To date, however, the RO has not issued the veteran a Statement of the Case (SOC) with respect to this claim.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

Furnish the Veteran and his representative a statement of the case on the rating decision that found no new and material evidence had been submitted to reopen a claim for service connection for back strain.  In order to perfect an appeal of the claim, the Veteran must still timely file a substantive appeal.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


